Citation Nr: 0527426	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease with congestive heart 
failure.

2.  Entitlement to service connection for renal insufficiency 
secondary to hypertensive arteriosclerotic cardiovascular 
disease.

3.  Entitlement to service connection for anemia with iron 
deficiency.

4.  Entitlement to service connection for acute bacterial 
urinary tract infection.

5.  Entitlement to service connection for a multiple infected 
skin disability.

6.  Entitlement to service connection for a disability 
manifested by hyperkalemia.




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized active duty service from September 
1942 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The record 
shows that the veteran made a number of requests to attend a 
hearing during this appeal, but ultimately failed to report 
to a scheduled hearing at the RO in May 2004.

The Board notes that the veteran filed a timely notice of 
disagreement to a July 2003 rating decision that denied 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and bronchitis.  In January 2005, 
the RO issued the veteran a statement of the case on the 
issue of entitlement to service connection for COPD.  Because 
there does not appear to be a timely substantive appeal on 
file with respect to this claim, this issue is not currently 
in appellate status.  See 38 C.F.R. §§ 20.200, 20.202 (2004).


FINDINGS OF FACT

1.  Hypertensive arteriosclerotic cardiovascular disease with 
congestive heart failure was not manifested during the 
veteran's active duty service or within one year of service, 
nor is this disability otherwise related to service.

2.  Renal insufficiency was not manifested during the 
veteran's active duty service or within one year of service, 
nor is it otherwise related to service or to a service-
connected disability.

3.  Anemia was not manifested during the veteran's active 
duty service, nor is this disability otherwise related to 
such service.

4.  An acute bacterial urinary tract infection was not 
manifested during the veteran's active duty service, nor is 
this disability otherwise related to such service.

5.  A multiple infected skin disability was not manifested 
during the veteran's active duty service, nor is this 
disability otherwise related to such service.

6.  Hyperkalemia was not manifested during the veteran's 
active duty service, nor is this disability otherwise related 
to such service.


CONCLUSIONS OF LAW

1.  Hypertensive arteriosclerotic cardiovascular disease with 
congestive heart failure was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Renal insufficiency was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Anemia with iron deficiency was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  An acute bacterial urinary tract infection was not 
incurred in or aggravated during military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  A multiple infected skin disability was not incurred in 
or aggravated during military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  Hyperkalemia was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
November 2001 which was prior to the 2002 rating decisions on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the November 2001 letter, as well as an 
August 2004 letter and a June 2003 statement of the case, the 
RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the November 2001 and August 2004 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including medical 
records that the veteran identified.  The appellant was also 
provided with the opportunity to attend a hearing, but failed 
to appear for the hearing as scheduled.  The appellant has 
not indicated nor is there any indication that there exists 
any pertinent outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran denied on a January 1946 Affidavit For Philippine 
Army Personnel incurring any wounds or illnesses from "8 Dec 
41, to date of return to mil control."  His service medical 
records show that he had normal clinical evaluations of the 
cardiovascular system, as well as the skin, endocrine system, 
and genito-urinary system during a January 1946 examination 
and June 1946 separation examination.

Postservice medical records include a November 1995 letter 
addressed to the veteran welcoming him to the Chanwell 
Clinic.  This letter shows that the veteran first came to the 
clinic in September 1995 and since then multiple health 
problems had been discovered.  These problems included 
coronary heart disease, mild mitral valvular insufficiency, 
hypertension, carotid arteriosclerosis, eosinophilia, and 
hematuria.  Another letter from Chanwell clinic dated in 
August 1996 similarly notes that the veteran had been under 
care at that facility since September 1995 and had multiple 
medical problems to include coronary artery disease, 
hypertension, chronic obstructive pulmonary disease and 
atrial fibrillation. 

The record contains private laboratory reports dated in 1997 
and 1999.

On file is a July 2000 medical note from Ricardo V. Ranger, 
M.D., certifying that the veteran had been under his 
cardiovascular care since February 1997 for hypertensive 
cerebrovascular arteriosclerotic disease.  Also on file from 
Dr. Ranger are Medical Certificates dated from December 2000 
to May 2001 showing inpatient care from as early as 1999 for 
various diagnoses.  These diagnoses include hypertensive 
arteriosclerotic cerebrovascular disease (HACVD); renal 
insufficiency secondary to HACVD; acute bacterial urinary 
tract infection (UTI); iron deficiency anemia; multiple 
infected skin; and hyperkalemia.  

A Medical Certificate from Specialist Group Hospital & Trauma 
Center dated in October 2000 shows that the veteran had been 
an inpatient in September 1999 and September 2000 for acute 
bronchitis with pneumonia and ischemic heart disease not in 
failure. 

The record contains private laboratory reports dated in 2000 
and 2001.

A Medical Certificate from Ricardo V. Rangel, M.D., dated in 
November 2002 showing hospital treatment in October 1999 for 
acute bacterial pneumonia and iron deficiency anemia.

Another Medical Certificate from Ricardo V. Rangel, M.D., 
dated in April 2003 shows that the veteran had been 
hospitalized in April 2003 for disabilities that included 
hypertensive atherosclerotic cardiovascular disease, 
incipient.

II.  Analysis

The issues before the Board include claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's service medical records are devoid of any 
reference to cardiovascular, skin, genitourinary, or 
endocrine problems and in fact show normal clinical 
evaluations of these systems at the veteran's June 1946 
separation examination.  In addition, the veteran denied on a 
January 1946 affidavit that he incurred any wounds or 
illnesses from "8 Dec 41, to date of return to mil 
control."    

As far as postservice medical treatment, there is no record 
of postservice medical treatment for the claimed disabilities 
until many years after service.  In fact, the earliest 
medical evidence showing any of the claimed disabilities is a 
November 1995 medical record from Chanwell Clinics reflecting 
diagnoses of coronary heart disease and hypertension.  The 
remaining disabilities on appeal are not reflected in medical 
records until 2000.  Specifically, Medical Certificates dated 
in December 2000 from Dr. Rangel shows that the veteran was 
hospitalized in December 1997 for iron deficiency anemia, 
atherosclerotic coronary artery disease and urinary tract 
infection, bacterial etiology.  Another Medical Certificate 
from Dr. Rangel dated in May 2001 shows that the veteran was 
hospitalized in December 2000 due to multiple infected skin 
and hyperkalemia, as well as congestive heart failure 
secondary to HACVD.  

Thus, while the evidence clearly reflects the claimed 
disabilities many years after service, there is no evidence 
showing the presence of these disabilities in service and no 
evidence linking these present disabilities to service.  See 
38 C.F.R. § 3.303.  Moreover, in regard to the veteran's 
claimed renal insufficiency, while there is medical evidence 
linking this disability to the veteran's hypertensive 
arteriosclerotic cardiovascular disease, service connection 
is not in order since the veteran is not service-connected 
for this latter cardiovascular disability.  See 38 C.F.R. 
§ 3.310.

Moreover, the VCAA letters alerted the veteran that he had to 
submit competent evidence to connect his claimed disabilities 
to service; however, he has not done so.  See 38 C.F.R. § 
3.159 (2004).  In fact, this case presents a large void in 
the evidence, from 1946 to 1995.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
claimed hypertensive arteriosclerotic cardiovascular disease 
with congestive heart failure, renal insufficiency secondary 
to hypertensive arteriosclerotic cardiovascular disease, 
anemia with iron deficiency, acute bacterial urinary tract 
infection, multiple infected skin, and hyperkalemia, are 
related to service.  It follows that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease with congestive heart 
failure is denied.

Entitlement to service connection for renal insufficiency 
secondary to hypertensive arteriosclerotic cardiovascular 
disease is denied.

Entitlement to service connection for anemia with iron 
deficiency is denied.

Entitlement to service connection for acute bacterial urinary 
tract infection is denied.

Entitlement to service connection for a multiple infected 
skin disability is denied.

Entitlement to service connection for a disability manifested 
by hyperkalemia is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


